Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/510,662 and Preliminary Amendment concurrently filed on 07/12/2019.  Claims 1 – 20 were originally filed in the application.  No claim has been cancelled and/or added in the Preliminary Amendment. Claims 1 – 20 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objections
ABSTRACT, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]die[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 2, before “a first signal” insert [Symbol font/0x2D][Symbol font/0x2D]signals of[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 2 – 3, change “the respective die” to [Symbol font/0x2D][Symbol font/0x2D]respective die of the plurality of dice[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 3, change “the respective die” to [Symbol font/0x2D][Symbol font/0x2D]respective die of the plurality of dice[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 5, change “the number of dice” to [Symbol font/0x2D][Symbol font/0x2D]a number of dice of the plurality of dice[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 8, after “activity” insert [Symbol font/0x2D][Symbol font/0x2D]level[Symbol font/0x2D][Symbol font/0x2D].

Claim Objections
Claim 1, line 3, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]die[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 3, before “a first signal” insert [Symbol font/0x2D][Symbol font/0x2D]signals of[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 3, change “the respective die” to [Symbol font/0x2D][Symbol font/0x2D]respective die of the plurality dice[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 4, change “the respective die” to [Symbol font/0x2D][Symbol font/0x2D]respective die of the plurality dice[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5, change “a low or moderate current state” to [Symbol font/0x2D][Symbol font/0x2D]a low current state or a moderate current state[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, lube 7 – 8, before “the plurality of dice” insert [Symbol font/0x2D][Symbol font/0x2D]a number of dice of[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, lube 8, before “the plurality of dice” insert [Symbol font/0x2D][Symbol font/0x2D]a number of dice of[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “a first or second signal” to [Symbol font/0x2D][Symbol font/0x2D]a first signal or a second signal[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]die[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 3, before “the first signal” insert [Symbol font/0x2D][Symbol font/0x2D]signals of[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, lube 4 – 5, before “the plurality of dice” insert [Symbol font/0x2D][Symbol font/0x2D]a number of dice of[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, lube 5, before “the plurality of dice” insert [Symbol font/0x2D][Symbol font/0x2D]a number of dice of[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 11, change “the low or moderate current state” to [Symbol font/0x2D][Symbol font/0x2D]the low current state or the moderate current state[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 3, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]die[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 3, before “a first signal” insert [Symbol font/0x2D][Symbol font/0x2D]signals of[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 4, change “the respective die” to [Symbol font/0x2D][Symbol font/0x2D]respective die of the plurality dice[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 4 – 5, change “the respective die” to [Symbol font/0x2D][Symbol font/0x2D]respective die of the plurality dice[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 6, change “a low or moderate current state” to [Symbol font/0x2D][Symbol font/0x2D]a low current state or a moderate current state[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 8, change “determining” to [Symbol font/0x2D][Symbol font/0x2D]determine[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 8 – 9, before “the plurality of dice” insert [Symbol font/0x2D][Symbol font/0x2D]a number of dice of[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 9, before “the plurality of dice” insert [Symbol font/0x2D][Symbol font/0x2D]a number of dice of[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 11, change “selecting” to [Symbol font/0x2D][Symbol font/0x2D]select[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 12, change “determining” to [Symbol font/0x2D][Symbol font/0x2D]determine[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 14, change “transmitting” to [Symbol font/0x2D][Symbol font/0x2D]transmit[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2 – 3, change “a first or second signal” to [Symbol font/0x2D][Symbol font/0x2D]a first signal or a second signal[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 3, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]die[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 4, before “the first signal” insert [Symbol font/0x2D][Symbol font/0x2D]signals of[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, lube 5 – 8, before “the plurality of dice” insert [Symbol font/0x2D][Symbol font/0x2D]a number of dice of[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, lube 6, before “the plurality of dice” insert [Symbol font/0x2D][Symbol font/0x2D]a number of dice of[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 11 – 12, change “the low or moderate current state” to [Symbol font/0x2D][Symbol font/0x2D]the low current state or the moderate current state[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 6, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]second memory component[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 6, before “a first signal” insert [Symbol font/0x2D][Symbol font/0x2D]signals of[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 7, change “the respective memory component” to [Symbol font/0x2D][Symbol font/0x2D]respective second memory component of the plurality second memory components[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 8, change “the respective memory component” to [Symbol font/0x2D][Symbol font/0x2D]respective second memory component of the plurality second memory components[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 9 – 10 change “a low or moderate current state” to [Symbol font/0x2D][Symbol font/0x2D]a low current state or a moderate current state[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, lube 12 – 13, before “the plurality of second memory components” insert [Symbol font/0x2D][Symbol font/0x2D]a number of second memory components of[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, lube 13 – 14, before “the plurality of second memory components” insert [Symbol font/0x2D][Symbol font/0x2D]a number of second memory components of[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 2 – 3, change “a first or second signal” to [Symbol font/0x2D][Symbol font/0x2D]a first signal or a second signal[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 2 – 3, change “a first or second signal” to [Symbol font/0x2D][Symbol font/0x2D]a first signal or a second signal[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]second memory component[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 2 – 3, before “the first signal” insert [Symbol font/0x2D][Symbol font/0x2D]signals of[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, lube 4 – 5, before “the plurality of memory components” insert [Symbol font/0x2D][Symbol font/0x2D]a number of memory components of[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, lube 5 – 6, before “the plurality of memory components” insert [Symbol font/0x2D][Symbol font/0x2D]a number of memory components of[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 11, change “the low or moderate current state” to [Symbol font/0x2D][Symbol font/0x2D]the low current state or the moderate current state[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 20 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A method comprising: receiving, by a first die in a power network from each die of a plurality of dice in the power network, signals of a first signal indicating that respective die is in a high current state or a second signal indicating that respective die is an active current state, wherein the active current state represents a low current state or a moderate current state, and wherein the received signals include at least one second signal; determining, using the received signals, a first number representing a sum of a number of dice of the plurality of dice in the high current state and a number of dice of the plurality of dice in the active current state; selecting a first activity threshold using the first number; determining, using the received signals, a second number representing an activity level for the power network; and transmitting, to the plurality of dice, the first signal indicating that the first die is in the high current state in response to determining that the second number is less than the first activity threshold as recited in independent Claim 1;
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:  receive, by a first die in a power network from each die of a plurality of dice in the power network, signals of a first signal indicating that respective die is in a high current state or a second signal indicating that respective die is an active current state, wherein the active current state represents a low current state or a moderate current state, and wherein the received signals include at least one second signal; determine, using the received signals, a first number representing a sum of a number of dice of the plurality of dice in the high current state and a number of dice of the plurality of dice in the active current state; select a first activity threshold using the first number; determine, using the received signals, a second number representing an activity level for the power network; and transmit, to the plurality of dice, the first signal indicating that the first die is in the high current state in response to determining that the second number is less than the first activity threshold as recited in independent Claim 8;
A system comprising: a first memory component in a power network; and a plurality of second memory components in the power network coupled to the first memory component via a memory component bus, wherein the first memory component includes a power manger to: receive, from each second memory component of a plurality of second memory components, signals of a first signal indicating that respective second memory component of the plurality of second memory components is in a high current state or a second signal indicating that respective second memory component of the plurality of second memory components is an active current state, wherein the active current state represents a low current state or a moderate current state, and wherein the received signals include at least one second signal; determine, using the received signals, a first number representing a sum of a number of second memory components of the plurality of second memory components in the high current state and a number of second memory components of the plurality of second memory components in the active current state; select a first activity threshold using the first number; determine, using the received signals, a second number representing an activity level for the power network; and transmit, to the plurality of second memory components, the first signal indicating that the first memory component is in the high current state in response to determining that the second number is less than the first activity threshold as recited in independent Claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851